[Cite as King v. King, 2012-Ohio-5926.]


STATE OF OHIO                    )                 IN THE COURT OF APPEALS
                                 )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

DAVID C. KING                                      C.A. No.       11CA0109-M

        Appellant

        v.                                         APPEAL FROM JUDGMENT
                                                   ENTERED IN THE
LAURA J. KING nka CRAIG                            COURT OF COMMON PLEAS
                                                   COUNTY OF MEDINA, OHIO
        Appellee                                   CASE No.   02DR0958

                                 DECISION AND JOURNAL ENTRY

Dated: December 17, 2012



        BELFANCE, Judge.

        {¶1}    David King appeals from the decision of the Medina County Court of Common

Pleas, Domestic Relations Division. For the reasons set forth below, we vacate in part and

dismiss the appeal.

                                              I.

        {¶2}    Mr. King and Laura Craig were divorced in 2004. Following the finalization of

the divorce decree, Mr. King moved to terminate the shared-parenting plan. Prolonged post-

decree litigation ensued, which we have previously summarized. See King v. King, 9th Dist.

Nos. 11CA0006-M, 11CA0023-M, & 11CA0069-M, 2012-Ohio-5219, ¶ 2-12. On October 13,

2011, while Mr. King’s appeal was pending, the trial court issued a 51-page judgment entry that

sought to resolve all outstanding motions. Mr. King appealed the October 13, 2011 entry, raising

four assignments of error for our review. For ease of discussion, we have rearranged and

combined some Mr. King’s assignments of error.
                                                  2


                                                II.

                                  ASSIGNMENT OF ERROR II

          THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY
          DENYING PLAINTIFF-APPELLANT’S EMERGENCY MOTION FOR
          AUTHORIZATION TO ENROLL THE CHILDREN IN SPRING AND
          SUMMER EXTRA-CURRICULAR ACTIVITIES.

                                  ASSIGNMENT OF ERROR III

          THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY
          GRANTING      DEFENDANT-APPELLEE’S     MOTIONS    TO  STRIKE
          PLAINTIFF-APPELLANT’S “NOTICE TO WITHDRAW THE AGREEMENT
          OF SEPT 11, 2009” AND “NOTICE OF FILING” OF THE TRANSCRIPT OF
          THE CONTINUED DEPOSITION VOLUME III OF DEFENDANT-
          APPELLEE, IN WHICH DEFE[N]DANT-APPELLEE ADMITTED UNDER
          OATH TO ATTEMPTING, OR SERIOUSLY CONTEMPLATING, SUICIDE
          ON FIVE SEPARATE OCCASIONS IN THE PRESENCE OF THE PARTIES’
          CHILDREN WHEN THEY WERE PRESCHOOL-AGED.

                                  ASSIGNMENT OF ERROR IV

          THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY
          DENYING PLAINTIFF-APPELLANT’S REQUESTS FOR REPORT OF THE
          PARENTING TIME COOR[DI]NATOR.

                                         JURISDICTION

          {¶3}   Our jurisdiction is derived from the Ohio Constitution and the General Assembly.

Under the Ohio Constitution, Ohio’s courts of appeals “have such jurisdiction as may be

provided by law to review and affirm, modify, or reverse judgments or final orders of the courts

of record inferior to the court of appeals within the district.” Ohio Constitution, Article IV,

Section 3(B)(2). R.C. 2501.02 states that the courts of appeals “shall have jurisdiction * * * to

review, affirm, modify, set aside, or reverse judgments or final orders of courts of record inferior

to the court of appeals within the district * * *.” In light of the matters contained in this appeal,

we find it necessary to examine whether this Court has jurisdiction over the matters raised in this

appeal.
                                                  3


       {¶4}    “Once a case has been appealed, the trial court loses jurisdiction except to take

action in aid of the appeal.” In re S.J., 106 Ohio St.3d 11, 2005–Ohio–3215, ¶ 9. “The trial

court [only] retains jurisdiction over issues not inconsistent with the appellate court’s jurisdiction

to reverse, modify, or affirm the judgment appealed from.” Id.

       {¶5}    The trial court issued its October 13, 2011 judgment entry while an appeal was

pending with this Court concerning the reallocation of parental rights and responsibilities. See

generally King, 2012-Ohio-5219. Thus, it was without jurisdiction to determine the issues raised

in Mr. King’s second, third, and fourth assignments of errors because those issues were

intertwined with the reallocation of parental rights and responsibilities.         Accordingly, the

portions of the trial court’s judgment entry related to Mr. King’s notice to withdraw from the

settlement agreement, his motion for emergency authorization, the deposition of Ms. Craig, and

the report of the parenting-time coordinator are void and must be vacated.

                                   ASSIGNMENT OF ERROR I

       THE MAGISTRATE ERRED AND ABUSE[D] HER DISCRETION BY
       GRANTING DEFENDANT-APPELLEE’S MOTION FOR EMERGENCY
       HEARING AND FURTHER DETERMINING THAT “PLAINTIFF
       [APPELLANT] [(BRACKETED PHRASE SIC)] DOES NOT BELIEVE HE
       HAS TO FOLLOW COURT ORDERS” AND “DECIDES THINGS WITH NO
       INPUT FROM DEFENDANT OR REFERENCE TO COURT ORDERS” AND
       “CONSISTENTLY OVERSTEPPED ALL BOUNDS PLACED ON HIM” AND
       THAT A FINDING OF CONTEMPT “WOULD BE WARRANTED[,]”[] AND
       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY
       OVERRULING PLAINTIFF-APPELLANT’S OBJECTIONS TO THAT
       MAGISTRATE’S DECISION.

       {¶6}    With respect to his first assignment of error, Mr. King’s appeal stems from an

emergency motion filed by Ms. Craig in August 2007 in which she averred that Mr. King had

failed to comply with the parties’ existing companionship order. The magistrate treated Ms.

Craig’s motion as a motion to enforce the prior companionship order. The magistrate made the
                                                  4


findings of fact to which Mr. King objected but did not grant Ms. Craig any relief on her motion.

At first glance, it appears that the trial court lacked jurisdiction to issue any ruling. However,

because Ms. Craig’s emergency motion to enforce the companionship order was completely

collateral to the issues on appeal, it did not interfere with this Court’s jurisdiction in the prior

appeal.

          {¶7}   Nevertheless, the appeal must still be dismissed.       Although the trial court

overruled Mr. King’s objections to the magistrate’s findings of fact, it also dismissed Ms. Craig’s

emergency motion. Thus, while Mr. King takes issue with the magistrate’s findings of fact, the

fact remains that he was not aggrieved by the trial court’s dismissal of Ms. Craig’s emergency

motion and, therefore, lacks standing to bring this appeal. See In re Estate of Shepherd, 9th Dist.

No. 19239, 1999 WL 312378, *1 (May 5, 1999) (“In order to have standing to appeal, an

appellant must show that he is an aggrieved party, in that the lower court’s decision has

adversely affected his rights.”). Accordingly, Mr. King’s appeal is dismissed with respect to his

first assignment of error.

                                               III.

          {¶8}   The judgment of the Medina County Court of Common Pleas, Domestic Relations

Division, is vacated to the extent it was inconsistent with this Court’s jurisdiction, and Mr.

King’s appeal is dismissed.

                                                                         Judgment vacated in part,
                                                                            and appeal dismissed.




          There were reasonable grounds for this appeal.
                                                 5


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     EVE V. BELFANCE
                                                     FOR THE COURT



MOORE, P. J.
DICKINSON, J.
CONCUR.


APPEARANCES:

JOSEPH F. SALZGEBER, Attorney at Law, for Appellant.

PETER T. CAHOON , Attorney at Law, for Appellee.

LESLIE S. GRASKE, Guardian at litem.